Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/26/2019, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Framework for Ethernet VPN Designated Forwarder Election Extensibility” – RFC 8584 (from IDS filed on 11/26/2019) to Rabadan et al. (hereinafter “Rabadan”) in view of “Weighted Multi-Path Procedures for EVPN All-Active Multi-Homing” (from IDS filed on 11/26/2019) to Malhotra et al. (hereinafter “Malhotra”)

Regarding Claim 1, Rabadan teaches A system, comprising: 
one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause one or more routers to perform operations comprising: (Section 1.2 and Figure 1, illustrates a Multi-homing network of EVPN, in which PE1 is attached to CE1 via Ethernet segment ES1 and CE2 (i.e. host device) is multi-homed to PE2, PE3, and PE4 via ES2 to form a redundancy group). Examiner notes that each customer edge, CE, and provider edge, PE (i.e. routers) is well known to include processor and memory components)
receiving data from a network component; (Section 6, Figure 3, illustrates PE1 in communication with CE1 (i.e. network component) via ES1.)
determining a first score for the first router, determining a second score for the second router, comparing at least the first score and the second score to determine a highest score; and assigning an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

While Rabadan discloses DF election based comparing weighted values, Rabadan does not explicitly teach determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan to include the above limitations, as incorporating link bandwidth into the DF election process provides optimal BUM traffic distribution across the ES links as indicated in Section 4.3.3 of Malhotra.

Regarding Claim 5, Rabadan/Malhotra teaches The system of Claim 1, wherein Rabadan further teaches the edge router associated with the highest score is a designated forwarder (DF) provider edge router. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

 The system of Claim 1, wherein Rabadan further teaches the data received from the network component is associated with a multicast flow. (Abstract, the DF is the PE router responsible for sending Broadcast, Unknown Unicast, and Multicast (BUM) traffic to a multihomed Customer Edge device)

Regarding Claim 7, Rabadan/Malhotra teaches The system of Claim 1, wherein Rabadan further teaches the network component is a router reflector for Border Gateway Protocol (BGP). (Section 1.1, route reflector)

Regarding Claim 8, Rabadan teaches A method, comprising: 
receiving, by a first router, data from a network component; (Section 6, Figure 3, illustrates PE1 (i.e. first router) in communication with CE1 (i.e. network component) via ES1.)
determining, by the first router, a first score for the first router, determining, by the first router, a second score for the second router, comparing, by the first router, at least the first score and the second score to determine a highest score; and assigning, by the first router, an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j 

While Rabadan discloses DF election based comparing weighted values, Rabadan does not explicitly teach determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for EVPN DF election in order to achieve DF election distribution that is weighted by link bandwidth.  Section 4.4, further discloses if vES1 parameters were [Pref=500,DP=0,LBW=1000] in PE1 and [Pref=500,DP=1, LBW=2000] in PE2, PE2 would be elected due to a higher LBW (i.e. determining first and second scores based on first and second link bandwidths, comparing, and assigning an edge router with the highest score)


Claims 12-14 are rejected for having the same limitations as claims 5-7, respectively, except the claims are in method format.

Regarding Claim 15, Rabadan teaches One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processors, causes the processor to perform operations comprising: (Section 1.2 and Figure 1, illustrates a Multi-homing network of EVPN, in which PE1 is attached to CE1 via Ethernet segment ES1 and CE2 (i.e. host device) is multi-homed to PE2, PE3, and PE4 via ES2 to form a redundancy group). Examiner notes that each customer edge, CE, and provider edge, PE (i.e. routers) is well known to include processor and memory components)
receiving data from a network component; (Section 6, Figure 3, illustrates PE1 in communication with CE1 (i.e. network component) via ES1.)
determining a first score for the first router, determining a second score for the second router, comparing at least the first score and the second score to determine a highest score; and assigning an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes 

While Rabadan discloses DF election based comparing weighted values, Rabadan does not explicitly teach determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for EVPN DF election in order to achieve DF election distribution that is weighted by link bandwidth.  Section 4.4, further discloses if vES1 parameters were [Pref=500,DP=0,LBW=1000] in PE1 and [Pref=500,DP=1, LBW=2000] in PE2, PE2 would be elected due to a higher LBW (i.e. determining first and second scores based 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan to include the above limitations, as incorporating link bandwidth into the DF election process provides optimal BUM traffic distribution across the ES links as indicated in Section 4.3.3 of Malhotra.

Claims 19 and 20 are rejected for having the same limitations as claims 5 and 6, respectively, except the claims are in computer readable medium format.

Claim 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabadan/Malhotra in view of “Weighted HRW and its applications” (from IDS filed on 11/26/2019) to Mohanty et al. (hereinafter “Mohanty”)

Regarding Claim 2, Rabadan/Malhotra teaches The system of Claim 1, wherein determining the first score for the first router based on the first link bandwidth capacity comprises: 
Rabadan discloses HRW DF election algorithm for EVPN DF Election and Malhotra further discloses HRW DF Election algorithm with BW capability, but Rabadan/Malhotra does not explicitly teach determining a first router identifier for the first router; determining a data identifier for the data; calculating a normalized hash value of the first router identifier and the data identifier; calculating a natural logarithm of the normalized hash value; and dividing the natural logarithm of the normalized hash value by the first link bandwidth capacity to generate the first score.
However, in a similar field of endeavor, Mohanty discloses in Section 4, HRW with weights, in which a score can be calculated for each server based on a score function: Score(Oi, Sj) = -wi/log (Hash(Oi, Sj)/Hmax).  Section 6 further discloses Weighted HRW and its application to the EVPN DF Election.   Examiner notes that Oi is an object ID analogous to the data ID, Sj is a server ID that is analogous to the first router ID, where Hash(Oi, Sj) is analogous to calculating a normalized hash value of the first router identifier and the data identifier, where log(Hash(Oi,Sj)) is analogous to the  natural logarithm of the normalized hash value, and the log(Hash(Oi,Sj))/Hmax is analogous to dividing the natural logarithm of the normalized hash value by the first link bandwidth capacity to generate the first score.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan/Malhotra to include the above limitations, as weighted HRW prevents needless transfer of objects between servers whose weight did not change, as indicated in Section 4 of Mohanty.


Regarding Claim 3, Rabadan/Malhotra/Mohanty teaches The system of Claim 2, wherein Rabadan further teaches the data identifier is associated with one of the following: an ethernet virtual private network (EVPN) instance (EVI) identifier; and a bridge domain (BD) identifier. (Page 4, describes EVI and Ethernet tag, used to 

Claims 9-10 are rejected for having the same limitations as claims 2-3 , respectively, except the claims are in method format.
Claims 16-17 are rejected for having the same limitations as claims 2 and 3, respectively, except the claims are in computer readable medium format.

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabadan/Malhotra in view of “New Hashing Algorithms for Data Storage” to Resch (hereinafter “Resch”)

Regarding Claim 4, Rabadan/Malhotra teaches The system of Claim 1, the operations further comprising: 
Rabadan/Malhotra does not explicitly teach determining that the second link bandwidth capacity between the second router and the host device has changed from the second link bandwidth capacity to a revised second link bandwidth capacity; revising the second score for the second router based on the revised second link bandwidth capacity to generate a revised second score for the second router; comparing at least the first score and the revised second score to determine a highest score; and reassigning the edge router associated with the highest score to communicate the first data to the host device. 
However, the concept of a dynamic scoring process for selection of a node is well known in the art. For example, in a similar field of endeavor, Resch discloses in Slide 19, rendezvous hashing, in which each node is calculated a score, and in which a hash is performed to determine a score, and the bucket with the highest score wins. Slides 28-31, weighted rendezvous hashing, where WRH adjusts scores before weighting them.  When a node is added, removed, or changed (i.e. determining a change), only scores for that node changes (i.e. revising), and scores for all unchanged nodes remain unchanged. Slides 30 and 31, illustrates a change in a node with a value of 400 to 800, and results subsequently an initial score of 546.43 to 1092.86, thus becoming the new highest score, in which that particular node is now selected (i.e. reassign) as the highest score as per rendezvous hashing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan/Malhotra, such that no wasted data transfer occurs between nodes, and minimum data moves to recover equilibrium as indicated in Slide 29 of Resch.

Claim 11 is rejected for having the same limitations as claim 4 above, except the claim is in method format.
Claim 18 is rejected for having the same limitations as claim 4 above, except the claim is in computer readable medium format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0067033 A1 to Martinsen et al., directed to relay server load balancing based on router attributes such as bandwidth.
US 2020/0280507 A1 to Chen et al., directed to selection of a designated forwarder from a plurality of election policies.
US 2018/0287946 A1 to Nagarajan., directed to multicast load balancing in multi-homing EVPN networks.
US 9,571,570 B1 to Mutnuru et al, directed to weighted rendezvous hashing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JENKEY VAN/           Primary Examiner, Art Unit 2477